Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Carter on 7/21/2022.

The application has been amended as follows: 


29.	(Currently Amended) A magnetic connector for a cable, the magnetic connector comprising:
a first electrical communicator configured to couple with a corresponding second electrical communicator; and
a first magnet disposed within the first electrical communicator and configured to align and hold the first electrical communicator in place with the second electrical communicator, wherein the first magnet comprises an energizeable magnetic circuit comprising a coil configured to conduct an electrical current to generate a magnetic field, wherein the energizeable magnetic circuit is configured to energize and deenergize in response to actuation of a user input; and
a second magnet disposed within the second electrical communicator and configured to be responsive to the first magnet, wherein the second magnet comprises one or more of electromagnets or permanent magnets.

30.	(Previously Presented) The magnetic connector of claim 29, wherein the first magnet comprises one or more of electromagnets or permanent magnets.

31.	(Cancelled)

32.	(Cancelled) 

33.	(Currently Amended) The magnetic connector of claim 29 [[32]], wherein energizing the first magnet comprises generating a first magnetic field oriented in an opposite direction from a second magnetic field of the second magnet.

34.	(Currently Amended) The magnetic connector of claim 29 [[32]], wherein energizing the first magnet comprises generating a first magnetic field oriented in a same direction as a second magnetic field of the second magnet.

35.	(Currently Amended) The magnetic connector of claim 29 [[32]], further comprising a button configured to energize and deenergize the first magnet.

36.	(Currently Amended) The magnetic connector of claim 29 [[32]], further comprising an indicator configured to indicate an energization of the first magnet. 
37.	(Previously Presented) The magnetic connector of claim 29, further comprising an air gap.

38.	(Previously Presented) The magnetic connector of claim 37, wherein the first magnet generates a magnetic field substantially within the air gap.

39.	(Cancelled)

40.	(Previously Presented) The magnetic connector of claim 29, wherein the magnetic connector is comprised as part of a physiological sensor.

41.	(Previously Presented) The magnetic connector of claim 29, wherein the magnetic connector connects to a physiological monitoring system.

42.	(Currently Amended) A magnetic connector method for electrically coupling a first electrical communicator with a second electrical communicator, the method comprising:
defining a first magnet disposed within the first electrical communicator, wherein said first magnet comprises a conductive coil configured to conduct an electrical current to generate a magnetic field;
generating a first magnetic field by applying a current to the conductive coil in response to actuation of a user input; and
defining a second magnet disposed within the second electrical communicator, wherein said second magnet is configured to be responsive to the first magnetic field.

43.	(Previously Presented) The magnetic connector method of claim 42, wherein the second magnet comprises one or more of electromagnets or permanent magnets.
44.	(Previously Presented) The magnetic connector method of claim 42, wherein the first magnetic field is oriented in an opposite direction from a second magnetic field of the second magnet.

45.	(Previously Presented) The magnetic connector method of claim 42, wherein the first magnetic field is oriented in a same direction as a second magnetic field of the second magnet.

46.	(Previously Presented) The magnetic connector method of claim 42, further comprising illuminating an LED in response to generating the first magnetic field. 

47.	(New) A magnetic connector for a cable, the magnetic connector comprising:
a first electrical communicator configured to couple with a corresponding second electrical communicator; and
a first magnet configured to align and hold the first electrical communicator in place with the second electrical communicator, wherein the first magnet comprises an energizeable magnetic circuit configured to:
in a first energization state, generate a first magnetic field oriented in an opposite direction as a second magnetic field of a second magnet disposed within the second electrical communicator; and 
in a second energization state, generate a third magnetic field oriented in a same direction as the second magnetic field of the second magnet.

48.	(New) The magnetic connector of claim 47, wherein the energizeable magnetic circuit is further configured to generate the first or third magnetic fields in response to actuation of a user input.
49.	(New) The magnetic connector of claim 47, wherein the first magnet comprises one or more of electromagnets or permanent magnets.

50.	(New) The magnetic connector of claim 47, wherein the first magnet comprises a coil configured to conduct an electrical current and generate a magnetic field in response to application of a current to the coil.

51.	(New) The magnetic connector of claim 47, further comprising an air gap, wherein the energizeable magnetic circuit is further configured to generate the first or third magnetic fields substantially within the air gap.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 29, the prior art fails to provide, teach or suggest the first magnet comprises an energizeable magnetic circuit comprising a coil configured to conduct an electrical current to generate a magnetic field, wherein the energizeable magnetic circuit is configured to energize and deenergize in response to actuation of a user input; and in combination with other limitations in claim 29. In regard to claim 42, the prior art fails to provide, teach or suggest the step of generating a first magnetic field by applying a current to the conductive coil in response to actuation of a user input; and in combination with other limitations in claim 42. In regard to claim 47, the prior art fails to provide, teach or suggest the first magnet comprises an energizeable magnetic circuit configured to:
in a first energization state, generate a first magnetic field oriented in an opposite direction as a second magnetic field of a second magnet disposed within the second electrical communicator; and 
in a second energization state, generate a third magnetic field oriented in a same direction as the second magnetic field of the second magnet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
7/21/2022


/THO D TA/Primary Examiner, Art Unit 2831